Cite as: 559 U. S. ____ (2010)                              1

                                   Per Curiam

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
    JAMAL KIYEMBA ET AL. v. BARACK H. OBAMA, 

     PRESIDENT OF THE UNITED STATES ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE DISTRICT OF

                  COLUMBIA CIRCUIT

                  No. 08–1234. Decided March 1, 2010


   PER CURIAM.
   We granted certiorari, 558 U. S. ___ (2009), on the ques
tion whether a federal court exercising habeas jurisdiction
has the power to order the release of prisoners held at
Guantanamo Bay “where the Executive detention is in
definite and without authorization in law, and release into
the continental United States is the only possible effective
remedy,” Pet. for Cert. i. By now, however, each of the
detainees at issue in this case has received at least one
offer of resettlement in another country. Most of the
detainees have accepted an offer of resettlement; five
detainees, however, have rejected two such offers and are
still being held at Guantanamo Bay.
   This change in the underlying facts may affect the legal
issues presented. No court has yet ruled in this case in
light of the new facts, and we decline to be the first to do
so. See, e.g., Cutter v. Wilkinson, 544 U. S. 709, 718, n. 7
(2005) (“[W]e are a court of review, not of first view”).
   Under these circumstances, we vacate the judgment and
remand the case to the United States Court of Appeals for
the District of Columbia Circuit. It should determine, in
the first instance, what further proceedings in that court
or in the District Court are necessary and appropriate for
2                   KIYEMBA v. OBAMA

                         Per Curiam

the full and prompt disposition of the case in light of the
new developments.
                                           It is so ordered.